Bijur, J.
Plaintiff recovered for damage to its team, wagon and contents, resulting from a collision with a lamppost after the team had run away. Its horses had been standing unhitched and unattended on a city street, when defendant’s wagon ran into them and started them on this runaway.
Apart from a claim that the judgment is against the weight of evidence, with which we do not agree, appellant’s only coutention is that plaintiff was guilty of contributory negligence.
The authorities are numerous and conclusive to the effect that to leave a horse unhitched and unattended in a city street may per se be held to be negligence; hut, in the case at-bar, the negligence of the plaintiff, if any, in this regard, *624was not the proximate cause of the damage. The distinction is aptly and clearly stated in Trapp v. McClellan, 68 App. Div. 362, 367, where a member of the city fire department was injured on the municipal fireboat Beth Low through becoming entangled in hawsers which, it was intimated, had been negligently attached to the boat by the defendant. The learned court pointed out that, while these ropes, even if negligently strung, were the causa sine qua non, the negligence of the plaintiff, himself, in directing that his boat be started before the ropes were thrown off was the causa causans, and that this defeated his recovery. In other words — and to state it generally — where the negligence of the one party is merely passive and potential, while the negligence of the other is the moving and effective cause of the damage, it is the latter which is the proximate cause and which fixes the liability.
In the case at bar, it is evident that, while the negligence of the plaintiff contributed to the accident in the sense that without it it is possible that the accident might never have occurred, it is equally true that his horses might have remained standing quietly for hours unhitched and unattended. It was the defendant’s negligence alone that constituted the moving, effective and proximate cause of the injury. See Austin v. N. J. Steamboat Co., 43 N. Y. 75; Connolly v. Knickerbocker Ice Co., 114 id. 104, 108; Rider v. Syracuse R. T. R. Co., 171 id. 139 (where the subject is fully discussed) ; and Gray v. Weir, 113 App. Div. 479.
The judgment is affirmed, with costs.
Seabubv, J., concurs.